--------------------------------------------------------------------------------

Exhibit 10.1
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (“Separation Agreement”) dated as of
October 14, 2011 is entered into by and between George R. Jensen, Jr.
(“Executive” or “you”) and USA Technologies, Inc. (the “Company”), and confirms
the agreement that has been reached with you in connection with your separation
from the Company.
 
1.             Termination of Employment.  You agree that your separation shall
be effective as of October 14, 2011 (the “Separation Date”) and, as of such
date, you shall resign from and cease to be employed by the Company and each and
every subsidiary or affiliate of the Company in your capacity as Chairman and
Chief Executive Officer and execute the Resignation Letter annexed hereto as
Exhibit A.  As of the Separation Date, you shall also resign as a member of the
Board of Directors of the Company as well as of the Board of Directors of any of
the Company’s subsidiaries.
 
2.             Separation Pay and Benefits.  In consideration of your execution
of this Separation Agreement and your complete compliance with its terms and
conditions, the Company agrees to pay by wire transfer or provide you (subject
to the terms and conditions set forth in this Separation Agreement) with the
separation pay and benefits described in this paragraph 2:
 
a.  Within two (2) business days of your execution of this Separation Agreement,
the sum of Three Hundred Sixty-Five Thousand Dollars ($365,000) representing one
year’s base salary otherwise payable by the Company to you pursuant to the
Amended and Restated Employment and Non-Competition Agreement dated September
27, 2011 between you and the Company (the “Jensen Employment Agreement”);
 
b.  Within two (2) business days of your execution of this Separation Agreement,
the sum of Seventeen Thousand Eight Hundred Seventy-Five Dollars ($17,875)
representing one year’s car allowance otherwise payable by the Company to you
pursuant to the Jensen Employment Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
c.  For the one year period from the Separation Date and ending October 13,
2012, the Company will provide you with group medical and dental insurance
coverage in accordance with paragraph 5 hereof, but the Company will not provide
you with  paid vacation, holidays, any 401(k) plan contributions, any life
insurance coverage and any long-term group disability coverage or supplemental
disability coverage; and
 
d.  Within two (2) business days of your execution of this Separation Agreement,
the sum of Twenty-Eight Thousand Seventy-Seven Dollars ($28,077) representing
the amount attributable to Executive’s four weeks of unused vacation otherwise
payable by the Company to you pursuant to the Jensen Employment Agreement.
 
3.             Stock.  In addition to the 50,000 shares of Company stock issued
to you on September 27, 2011 pursuant to the Jensen Employment Agreement which
have already vested, and in addition to the separation pay and benefits set
forth in paragraph 2 hereof in consideration of your execution of this
Separation Agreement and your complete compliance with its terms and conditions,
the Company will vest and provide you (subject to the terms and conditions set
forth in this Separation Agreement) with the following Company stock:
 
a.  41,667 shares of Company common stock which were awarded to you in
connection with the April 14, 2011 amendment to the Amended and Restated
Employment and Non-Competition Agreement dated September 24, 2009 between you
and the Company (the “Prior Jensen Employment Agreement”);
 and
 
 
2

--------------------------------------------------------------------------------

 
 
b.  50,000 shares of Company common stock which would have been issued to you on
September 27, 2012 pursuant to the Jensen Employment Agreement.
 
The certificate representing the 41,667 shares referred to in paragraph 3.a
shall be issued to you within five (5) business days of the date hereof. The
certificate representing the 50,000 shares referred to in paragraph 3 and the
certificate representing the 50,000 shares referred to in paragraph 3.b shall be
issued to you within five (5) business days after the filing by the Company with
the Securities and Exchange Commission (the “SEC”) of a Form S-8 registration
statement covering the shares underlying the Company’s 2011 Stock Incentive
Plan. The Company shall file such a registration statement with the SEC within
two weeks of the date hereof.
 
4.             No Other Payments, Benefits or Stock.  After the Separation Date,
you have relinquished any right to receive, and you will not receive, base
salary, annual or other bonus, any further Company stock, life insurance
coverage, long-term disability coverage, supplemental disability coverage,
automobile allowance, 401(k) plan contributions or paid vacation and holidays
compensation. You shall not participate or receive any benefits under the
Company’s 2012 Performance Share Plan that was approved by the Board of
Directors of the Company (the “Board”) on September 15, 2011. The only payments,
benefits and stock you shall receive are those set forth in paragraphs 2, 3 and
5 hereof, together with the indemnification rights in accordance with paragraph
14 hereof.
 
5.             COBRA.  If you timely elect continued group medical and dental
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company will pay directly or reimburse you for: (a)
the COBRA premium payments for you and your eligible dependents under the
Company’s group medical and dental insurance plans for the first twelve (12)
months following the Separation Date; and (b) the applicable contribution to
your HSA account for the first twelve month period following the Separation
Date.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             Tax Obligations.  You have agreed that the Company may deduct
from the payments to be made to you pursuant to paragraphs 2.a, 2.b and 2.d any
and all required income and payroll taxes which it has customarily withheld from
you prior to the Separation Date.  Any and all income and payroll tax
withholding obligations of the Company in connection with the 41,667 shares of
Company common stock issued to you pursuant to paragraph 3.a hereof, the 50,000
shares of Company common stock issued to you on September 27, 2011 under the
Jensen Employment Agreement pursuant to paragraph 3 hereof and the 50,000 shares
of Company common stock issued to you pursuant to paragraph 3.b hereof shall be
paid by you either through cancellation of the appropriate amounts of the
foregoing shares of Company common stock or your cash payment to the Company, as
provided in the Jensen Employment Agreement. As the amount of your obligations
under this paragraph 6 are not known as of the date hereof, and in order to
evidence your obligations under this paragraph 6, the certificates representing
the 41,667 shares to be issued to you pursuant to paragraph 3.a hereof, the
50,000 shares to be issued to you pursuant to paragraph 3 hereof, and the 50,000
shares to be issued to you pursuant to paragraph 3.b hereof will bear the
following legend: “The shares represented by this certificate are subject to all
of the terms and conditions of paragraph 6 of the Separation Agreement and
Release dated October 14, 2011, a copy of which is on file and available for
inspection during normal business hours at the Company’s principal office.” The
Company shall have this legend removed following your satisfaction of your
obligations under this Section 6 with respect to the shares evidenced by the
certificate.
 
 
4

--------------------------------------------------------------------------------

 
 
As of October 14, 2011, the Company will become obligated to make payroll and
withholding tax payments in connection with the 41,667 shares previously issued
to you on April 14, 2011 in connection with the Prior Jensen Employment
Agreement, the amount of which will become known at the close of trading on
October 14, 2011. Within two (2) business days following the date hereof, you
shall advise the Company to either withhold such amount from the payment
otherwise due to you under paragraph 2.a or to cancel the appropriate number of
shares otherwise issuable to you under paragraph 3 in satisfaction of your
obligations pursuant to this paragraph 6 in connection with such shares.
 
7.             Continuing Obligations.  You have agreed to continue to be bound
by the provisions in Sections 4, 5 and 6 of the Jensen Employment Agreement,
notwithstanding the provisions of paragraph 11 hereof, which shall remain in
full force and effect as to you subsequent to the Separation Date.  The Company
has agreed to continue to be bound by the Jensen Stock Agreement dated September
27, 2011 between you and the Company (the “Jensen Stock Agreement”), which
agreement shall remain in full force and effect.
 
8.             Cooperation.  On and after the Separation Date, you agree that
you will reasonably cooperate with the Company, its subsidiaries and affiliates,
and any of their officers, directors, shareholders, or employees: (a) concerning
requests for information about the business of the Company or its subsidiaries
or affiliates or your involvement and participation therein; (b) in connection
with any investigation or review by the Company, the Company’s insurance
carriers, or any federal, state or local regulatory, quasi-regulatory or
self-governing authority (including, without limitation, the SEC), as any such
investigation or review relates to events or occurrences that transpired while
you were employed by the Company; and (c) with respect to transition and
succession matters.  Your cooperation shall include, but not be limited to
(taking into account your personal and professional obligations, including those
to any new employer or entity to which you provide services), being available to
meet and speak with officers or employees of the Company and/or the Company’s
counsel at reasonable times and locations, executing accurate and truthful
documents and taking such other actions as may reasonably be requested by the
Company and/or the Company’s counsel to effectuate the foregoing.  You shall be
entitled to reimbursement, upon receipt by the Company of suitable
documentation, for reasonable and necessary travel and other expenses, which you
may incur at the specific request of the Company and as approved by the Company
in advance and in accordance with its policies and procedures established from
time to time.
 
 
5

--------------------------------------------------------------------------------

 
 
9.             Company Property.  On or prior to the Separation Date, you shall
return to the Company all Company property in your possession or use, including,
without limitation, all minute books and minutes of the Company’s Board of
Directors, all Company business plans, all automobiles, fax machines, printers,
cell phones, credit cards, building-access cards and keys, other electronic
equipment, and any records, software or other data from your personal computers
or laptops which are not themselves Company property, however stored, relating
to the Company’s confidential information.
 
10.           Taxes.  The parties acknowledge and agree that: the form and
timing of the Separation Amount and the other payments and benefits to be
provided pursuant to this Agreement are intended to be exempt from or to comply
with one or more exceptions to the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and applicable Treasury Regulations thereunder
(“Section 409A”).  The parties further acknowledge and agree that, for purposes
of Section 409A, you do not have discretion with respect to the timing of the
payment of any amounts provided under this Separation Agreement. Notwithstanding
any provision of this Separation Agreement to the contrary, the Company, its
affiliates, subsidiaries, successors, and each of their respective officers,
directors, employees and representatives, neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws or regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
payment or benefits contemplated by this Separation Agreement including, but not
limited to, when and to what extent such payments or benefits may be subject to
tax, penalties and interest under the Tax Laws.
 
 
6

--------------------------------------------------------------------------------

 
 
11.           Jensen Employment Agreement.  Except to the extent expressly
preserved herein, the provisions of the Jensen Employment Agreement are no
longer binding on the Company or you and are hereby deemed null and void
subsequent to the Separation Date.
 
12.           Standstill Agreement.  You will not do any of the following,
directly or indirectly, without the prior written consent of the Company’s Board
for a period commencing on the Separation Date hereof and ending on October 13,
2014:
 
a.  acquire or seek to acquire, in the aggregate, more than ten percent (10%) of
the then outstanding Common Stock or Series A Convertible Preferred Stock of the
Company (jointly and severally, the “Voting Securities”);
 
b.  solicit proxies (or written consents), become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Exchange Act or
join in or participate in any “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) soliciting proxies (or written consents) in each case with
respect to any Voting Securities of the Company in opposition to the
recommendation or proposal of the Board with respect to (i) the election of
directors to the Board, (ii) any Section 14a-8 shareholder proposals to be voted
on at an annual or special meeting of shareholders, or (iii) the amendment of
any provision of the Company’s Articles of Incorporation or By-laws;
 
 
7

--------------------------------------------------------------------------------

 
 
c.  nominate persons for election to, or seek to remove any person from, the
Board or propose any other business at any annual or special meeting of
shareholders, or solicit written consents to take any action that would require
that notice to the Company be provided pursuant to Section 3.02 of the Company’s
By-laws;
 
d.  seek to initiate or join in, directly or indirectly, any merger,
consolidation, recapitalization, liquidation or other business combination that
would be in opposition to the recommendation or proposal of the Board with
respect thereto;
 
e.  seek to become an officer, a director or the Chairman of the Board of the
Company or seek to remove any officer, director or general counsel of the
Company;
 
f.  commence, encourage or support any derivative action in the name of the
Company or any class action against the Company with respect to any facts or
events relating to your resignation or the reasons therefor;
 
g.  knowingly take any action to (i) advise, assist, encourage or finance any
person in connection with any of the foregoing, (ii) publicly suggest or
announce a desire to engage in a transaction that would result in any of the
foregoing, or (iii) waive, modify or amend any provision of this paragraph 12;
or
 
h.  make any comment on any Internet message or bulletin board or other public
medium about the Company or its securities or encourage any other person to make
any comment on any Internet message or bulletin board or other public medium
about the Company or its securities.
 
 
8

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, nothing in this Separation Agreement shall
prohibit or restrict you from (A) voting any or all of your Voting Securities of
the Company in your discretion, or (B) complying with any disclosure or other
obligations under the rules and regulations of the SEC or other securities laws.
 
13.           Release.
 
a.  You agree that, in consideration of this Separation Agreement, you hereby
fully, forever, irrevocably and unconditionally remise, waive, release and
discharge any and all claims, rights, complaints, causes of action, suits,
damages, costs, attorneys’ fees, charges, liabilities, or obligations of any
kind, nature or description whatsoever, which you ever had, now have or may have
in the future against the Company and any of its subsidiaries or affiliated
companies, and their respective successors and assigns, current and former
officers, agents, directors, attorneys, representatives and employees, benefits
and audits, committees, and their respective successors and assigns, heirs,
executors and personal and legal representatives (jointly, the “Company Released
Parties” or severally, a “Company Released Party”), based on any act, event or
omission occurring before you execute this Separation Agreement arising out of,
during or relating to your employment or services with the Company or the
termination of such employment or services, or any other actions or omissions
whatsoever taken by any Company Released Party occurring from the beginning of
time to the present.  This waiver and release includes, but is not limited to,
any claims which could be asserted now or in the future, known or unknown,
under: common law, including, but not limited to, claims for attorneys fees,
expenses, breach of express or implied duties, wrongful termination, defamation,
negligence, fraud, invasion of privacy, promissory estoppel, interference with
contractual relations, or violation of public policy; any policies, practices,
or procedures of the Company; any federal or state statutes or regulations
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866 and 1871, the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. (excluding
those rights relating exclusively to employee pension benefits as governed by
ERISA), the Family and Medical Leave Act, 29 U.S.C. § 2601 et. seq.; the
Pennsylvania Human Relations Act; any contract of employment, express or
implied; and any provision of any other law, common or statutory, of the United
States, Pennsylvania or any applicable state.
 
 
9

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, nothing contained in this Separation Agreement
shall be deemed to release, acquit or discharge any Company Released Party from:
(i) claims to enforce this Separation Agreement; (ii) claims to rights of
defense or indemnification, or to be held harmless, or coverage under the
directors and officers liability insurance or Company rights of indemnification
or claims of contribution or advancement of expenses that you have; or (iii)
claims to employee benefits which have accrued or which have become due to you
prior to the Separation Date, in accordance with the terms of the applicable
benefit plans.
 
b.  For the purpose of implementing a full and complete release, you understand
and agree that this Separation Agreement is intended to waive and release all
claims, if any, which you may have and which you may not now know or suspect to
exist in your favor against any Company Released Party and this Separation
Agreement extinguishes those claims.
 
c.  By signing this Separation Agreement, you represent that you have not and
will not in the future commence any action or proceeding arising out of the
matters released hereby, and that you will not seek or be entitled to any award
of legal or equitable relief in any such action or proceeding that may be
commenced on your behalf; provided, however, that nothing contained herein shall
prevent or prohibit you from bringing an action and seeking relief to enforce
your rights under this Separation Agreement.  You further represent that you
understand and agree that the Company is under no obligation to offer this
Separation Agreement, and that you are under no obligation to consent to this
waiver and release of claims.
 
 
10

--------------------------------------------------------------------------------

 
 
14.           Indemnification of You.  The Company hereby agrees that you are
entitled to coverage under, and use of, the Company’s existing directors and
officer’s liability insurance, rights to Company indemnification and claims to
contribution or advancement of expenses, subject to the terms of the applicable
existing insurance, applicable law, applicable agreement, and the by-laws or
certificate of incorporation of the Company.
 
15.           Severability.  If any provision of this Separation Agreement is
held by a court of competent jurisdiction to be illegal, void or unenforceable,
such provision shall have no effect; provided, however, the remaining provisions
shall be enforced to the maximum extent possible.  Further, if a court should
determine that any portion of this Separation Agreement is overbroad or
unreasonable, such provision shall be given effect to the maximum extent
possible by narrowing or enforcing in part that aspect of the provision found
overbroad or unreasonable.
 
16.           No Admission.  This Separation Agreement is not intended, and
shall not be construed, as an admission that either you or the Company have
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever.
 
 
11

--------------------------------------------------------------------------------

 
 
17.           Specific Performance.  You and the Company acknowledge and agree
that irreparable injury to the other party hereto would occur in the event any
of the provisions of this Separation Agreement were not performed in accordance
with its specific terms or were otherwise breached, and that such injury would
not be adequately compensable in damages.  It is accordingly agreed that you and
the Company shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof and the other party hereto
will not take any action, directly or indirectly, in opposition to the party
seeking relief on the grounds that any other remedy or relief is available at
law or in equity, and each party further agrees to waive any requirement for the
security or posting of any bond in connection with such remedy.  In the event
any party brings an action to enforce or for breach of any of the terms of this
Separation Agreement, such action shall only be brought in the Court of Common
Pleas of Chester County, Pennsylvania, and you and the Company agree to not
object to the jurisdiction of that court to resolve the dispute.
 
18.           No Waiver.  Any waiver by any party of a breach of any provision
of this Separation Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Separation Agreement.  The failure of a party to insist upon strict
adherence to any term of this Separation Agreement on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Separation Agreement.
 
19.           Successors and Assigns.  All the terms and provisions of this
Separation Agreement shall inure to the benefit of, and shall be enforceable by
and binding upon, the heirs, personal representatives, successors and assigns of
each of the parties hereto.  You may not assign either this Separation Agreement
or any of its rights, interest or obligations hereunder without the prior
written approval of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
20.           Entire Agreement.  This Separation Agreement, including Exhibit A
hereto, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes any and all agreements, understandings and
discussions, whether written or oral, between you and the Company, including the
Jensen Employment Agreement except to the extent that it is expressly preserved
herein, and excluding the Jensen Stock Agreement in accordance with paragraph 7
hereof.  There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings other than those expressly set forth in
this Separation Agreement.  This Separation Agreement may be amended only by a
written instrument duly executed by you and the Company or their respective
heirs, personal representatives, successors or assigns.  Each of the parties
hereto acknowledges that it and he has been represented by counsel of its or his
choice throughout all negotiations that have preceded the execution of this
Separation Agreement, and that it or he has executed the same with the advice of
such counsel.  Each party and its or his counsel cooperated and participated in
the drafting and preparation of this Separation Agreement and the documents
referred to herein.  Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Separation Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Separation Agreement shall be decided without regard to
events of drafting or preparation.
 
21.           Headings.  The paragraph headings contained in this Separation
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Separation Agreement.
 
22.           Notices.  All notices, demands and other communications to be
given or delivered under, or by reason of, the provisions of this Separation
Agreement shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt), (b) upon sending (on
the date sent if a business day, or if not sent on a business day, the first
business day thereafter) if sent by facsimile, with electronic confirmation
thereof, provided, however, that a copy is sent on the same day by registered
mail, return receipt requested, in each case to the appropriate mailing and
facsimile addresses set forth below, (c) one (1) day after being sent by a
nationally recognized overnight carrier to the addresses set forth below or (d)
when actually delivered if sent by any other method that results in delivery
(with written confirmation of receipt):
 
 
13

--------------------------------------------------------------------------------

 
 

  If to the Company:         USA Technologies, Inc.   Suite 140   100 Deerfield
Lane   Malvern, PA 19355   Attn: Stephen P. Herbert   Facsimile:  610-989-0704  
      with a copy to:         Ballard Spahr LLP   1735 Market Street   51st
Floor   Philadelphia, PA 19103   Attn:  Justin P. Klein, Esquire   Facsimile:
215-864-8999         If to Executive:         George R. Jensen, Jr.   P.O. Box
2424   West Chester, PA 19380         with a copy to:         Pepper Hamilton
LLP   3000 Two Logan Square   Eighteenth and Arch Streets   Philadelphia, PA
19103   Attn:  Jay Dubow, Esquire   Facsimile:    215-981-4750

 
in each case, or to such other address as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth in
this paragraph.
 
 
14

--------------------------------------------------------------------------------

 
 
23.           Governing Law.  This Separation Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania without reference to the conflict of laws principles thereof.
 
24.           Counterparts.  This Separation Agreement may be executed in
counterparts and by facsimile or e-mail in portable documents format (.pdf),
each of which shall be an original, but all of which together shall constitute
one and the same Separation Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 

  IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the date set forth below.                       Signature:  /s/ George R.
Jensen, Jr.   Date:  October 14, 2011      
George R. Jensen, Jr.
                          USA Technologies, Inc.             Signature:   /s/
Stephen P. Herbert Date:  October 14, 2011               Title:   President and
COO    

 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit A
Resignation letter


[Letterhead of George Jensen]


USA Technologies, Inc.
Suite 140
100 Deerfield Lane
Malvern, PA 19355


October 14, 2011


To the Corporate Secretary of USA Technologies, Inc.:


I hereby resign as Chairman and Chief Executive Officer and from the Board of
Directors of USA Technologies, Inc. and each and every subsidiary or affiliate
thereof, effective immediately.


Sincerely,




George R. Jensen, Jr.


17